DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
 
Claim Status
This office action is in response to applicant’s filing on 09/28/2020. Claims 1-3, 5-11 and 16-20 are currently pending with claims 12-15 withdrawn from prosecution and claim 4 cancelled by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 18 recite the limitation, “a length of the elevator conveyor extending from each side of the supply side guide changes during a process of aligning the supply side of the elevator conveyor with the delivery end of the feed conveyor during movement of the distributing device in the height”, which renders the claims indefinite because the examiner is unable to determine the metes and bounds of the limitation, as claimed, the examiner is unable to clearly determine whether the overall length of the elevator conveyor is changing about supply side guide during an alignment operation or that as the elevator conveyor traverses along the curved guide track of the supply side, wherein the length of the elevator conveyor disposed on each side other supply side would change.  In order to advance prosecution, office will interpret the limitation as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grentz (US Patent 8333051) and further in view of Cribiu (US Pub 20150101910).

Regarding Claim 1, Grentz discloses a filling device (100-fig 6A, apparatus) for filling a holder (30-fig 6A, bin) with vulnerable products (fruit, abstract), the filling device comprising: 
a main frame (203-Fig. 2B) provided with an elevator conveyor (200-fig 2A, conveyor system) with a supply side (201-fig 2B, inlet portion) and a filling side (202-fig 2B, outlet portion); 
a distributing device (400-fig 2A, discharge head) connected operatively (Column 3, lines 13-14) to the filling side (202-fig 2A, outlet portion) of the elevator conveyor (200-fig 2A, conveyor system) and provided with one or more distributors (402-fig 3A, paddle) configured to distribute products (Column 4, lines 27-29) over the holder (30-fig 6A, bin); 
a height adjuster (annotated figure 1, drive and guide tracks) configured to move the distributing device (400-fig 2A, discharge head) in a height relative to the holder (30-fig 6A, bin) such that the distributing device (400-fig 2A, discharge head) is movable in 
a supply side guide (annotated figure 1, pivot joint A) arranged on the main frame (203-Fig. 2B) for operation with the height adjuster (annotated figure 1, drive and guide tracks) and configured to align (annotated figure 1, the constrained vertical motion of discharge head 400 along the guide tracks results in a corresponding rotation at pivot joint B and at pivot joint A causing the inlet portion (201-fig 2a) to move in a vertical arc created by the rotation constraint of pivot joint A) the supply side (201-fig 2A, inlet portion) of the elevator conveyor (200-fig 2A, conveyor system) with a delivery end of a feed conveyor (20-fig 1, supply conveyor, and shown again as unreferenced conveyor in proximity to articulating arm 160 in figures 6A and B) during a movement of the distributing device in the height (Column 3, lines 9-18, vertical motion of the discharge head in response to filling the storage bins).
However, Grentz fails to expressly disclose a supply side guide arranged on the main frame wherein the supply side guide comprises a guide curve track which is configured such that a distance between the delivery end of the feed conveyor and the supply side of the elevator conveyor remains substantially constant during a filling process, and Reply to Office Action of: 05/29/2020wherein the elevator conveyor extends from opposite sides of the supply side guide.
Cribiu teaches wherein the supply side guide (13-Fig. 1, hinged connection) comprises a guide curve track (40-Fig. 4, slots) which is configured such that a distance between the delivery end of the feed conveyor (Fig. 1, distal end of section 14 would be in proximity of conveyor 20 of Grentz) and the supply side of the elevator conveyor (Fig. 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the applicant’s invention, to have modified the pivot joints, as taught by Grentz, to have incorporated the slots, as taught by Cribiu, so to allow the operator to determine the slope the conveyor in order to prevent products from falling off and/or sliding down the conveyor during operation of the apparatus. 	
	
    PNG
    media_image1.png
    748
    998
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    728
    459
    media_image2.png
    Greyscale

Regarding Claim 2, Grentz and as modified by Cribiu in the parent claim, Grentz further discloses wherein the height adjusting means are configured to move together in the height the distributing device and the filling side of the elevator conveyor in or on the main frame (figure 2B, hinge 210 allows outlet portion 202 to move with frame assemblies 203 as discharge head 400 travels vertically, Column 3, lines 9-18, Grentz).

Regarding Claim 3, Grentz and as modified by Cribiu in the parent claim, Grentz further discloses wherein the height adjustment comprises a guide track (annotated 

Regarding Claim 5, Grentz and as modified by Cribiu in the parent claim, Cribiu teaches wherein the supply side guide is located between a first end and a second end of the elevator conveyor (as cited in the parent claim rejection), and wherein a length of the elevator conveyor extending from each side of the supply side guide changes during a process of aligning the supply side of the elevator conveyor with the delivery end of the feed conveyor during movement of the distributing device in the height (Figs. 3 and 5, belt 28 extends between pulleys 24 and 26; Figs. 8A-11B, articulation of hinge connection 13 would result in the a change in length of the belt 28 each side of the hinge connection because of the length of the arc formed by the hinge connection would require the lengths of the belt 28 on the top and bottom surfaces of the conveyer to vary based on the arc formed during articulation of hinge connection 13).

Regarding Claim 6, Grentz and as modified by Cribiu in the parent claim, Grentz further discloses a supply controller (Column 3, lines 57-58, operating system, Grentz) provided with a product detector (Column 3, lines 50-58, photo eye sensor, Grentz) and configured to control the elevator conveyor during positioning of the distributing device relative to a holder which has been filled or is yet to be filled such that the elevator conveyor fulfills a buffer function (Column 4, lines 16-22, activation of the proximity sensor raises the discharge head, Grentz).

Regarding Claim 7, Grentz and as modified by Cribiu in the parent claim, Grentz further discloses the supply controller is configured to additionally control the distributing device such that the distributing device fulfils an additional buffer function (Column 3, lines 50-58, photo eye sensor turns the conveyor system on and off for a predetermined amount of times based on detection of fruit, Grentz).

Regarding Claim 8, Grentz and as modified by Cribiu in the parent claim, Grentz further discloses a first filling position and a second filling position (figures 6A and 6B show two filling position, Column 5, lines 9-13, Grentz).

Regarding Claim 9, Grentz and as modified by Cribiu in the parent claim, Grentz further discloses a substructure (it is noted that, Fig. 6A shows a frame which is mounted below and allows apparatus 100, the examiner is interpreting this frame a substructure for supporting the apparatus 100 in annotated Fig. 1, Grentz) over which the main frame is movable in a direction substantially transversely of the direction of movement of the products on the elevator conveyor such that the distributing device is displaceable from a first holder (30-Fig. 6A, right-side bin, Grentz) in the first filling position to a second holder (30-Fig. 6A, left-side bin, Grentz) in the second filling position (Column 5, lines 8-13, Grentz).

Regarding Claim 16, Grentz discloses a filling device (100-fig 6A, apparatus) for filling a holder (30-fig 6A, bin) with vulnerable products (fruit, abstract), comprising: 

a distributing device (400-fig 2A, discharge head) connected operatively (Column 3, lines 13-14) to the filling side (202-fig 2A, outlet portion) of the elevator conveyor (200-fig 2A, conveyor system) and provided with one or more distributors (402-fig 3A, paddle) configured to distribute products (Column 4, lines 27-29) over the holder (30-fig 6A, bin); 
a height adjuster (annotated figure 1, drive and guide tracks) configured to move the distributing device (400-fig 2A, discharge head) in a height relative to the holder (30-fig 6A, bin) such that the distributing device (400-fig 2A, discharge head) is movable in the height during filling of the holder (Column 3, lines 16-18, the vertical motion of discharge head 400 in relation to the filling of storage bins); and 
a supply side guide (annotated figure 1, pivot joint A) arranged on the main frame (203-Fig. 2B) for operation with the height adjuster (annotated figure 1, drive and guide tracks) and configured to align (annotated figure 1, the constrained vertical motion of discharge head 400 along the guide tracks results in a corresponding rotation at pivot joint B and at pivot joint A causing the inlet portion (201-fig 2a) to move in a vertical arc created by the rotation constraint of pivot joint A) the supply side (201-fig 2A, inlet portion) of the elevator conveyor (200-fig 2A, conveyor system) with a delivery end of a feed conveyor (20-fig 1, supply conveyor, and shown again as unreferenced conveyor in proximity to articulating arm 160 in figures 6A and B) during movement of the distributing device in the height (Column 3, lines 9-18, vertical motion of the discharge 
 However, Grentz fails to expressly disclose a supply side guide arranged on the main frame wherein the supply side guide comprises a guide curve track which is configured such that a distance between the delivery end of the feed conveyor and the supply side of the elevator conveyor remains substantially constant during a filling process, and Reply to Office Action of: 05/29/2020wherein the elevator conveyor extends from opposite sides of the supply side guide.
Cribiu teaches wherein the supply side guide (13-Fig. 1, hinged connection) comprises a guide curve track (40-Fig. 4, slots) which is configured such that a distance between the delivery end of the feed conveyor (Fig. 1, distal end of section 14 would be in proximity of conveyor 20 of Grentz) and the supply side of the elevator conveyor (Fig. 1, proximal end of section 14 to hinged connection 13) remains substantially constant during a filling process (Figs. 8A-11B, hinged connection 13 is capable of keeping the distance between sections 14 and conveyor 20 of Grentz substantially constant), and Reply to Office Action of: 05/29/2020wherein the elevator conveyor extends from opposite sides of the supply side guide (Fig. A2 above, Extensions A and B are on opposite sides of the supply side guide), so to provide an elevator conveyor belt with adjustable slope and a graduated scale for determining the slope of the conveyor belt, suitable for moving semi-finished or finished products on different levels along a production line (paragraphs [0022] and [0046]).


Regarding Claim 17, Grentz and Cribiu disclose: wherein the height adjuster comprises a guide track (annotated figure 1, guide track, Grentz) arranged on the main frame (annotated figure 1, frame, Grentz) and a drive (annotated figure 1, drive, Grentz).

Regarding Claim 18, Grentz and as modified by Cribiu in the parent claim, Cribiu teaches wherein the supply side guide is located between a first end and a second end of the elevator conveyor (as cited in the parent claim rejection), and wherein a length of the elevator conveyor extending from each side of the supply side guide changes during a process of aligning the supply side of the elevator conveyor with the delivery end of the feed conveyor during movement of the distributing device in the height (Figs. 3 and 5, belt 28 extends between pulleys 24 and 26; Figs. 8A-11B, articulation of hinge connection 13 would result in the a change in length of the belt 28 each side of the hinge connection because of the length of the arc formed by the hinge connection would require the lengths of the belt 28 on the top and bottom surfaces of the conveyer to vary based on the arc formed during articulation of hinge connection 13).

Regarding Claim 19, Grentz and Cribiu disclose: further comprising a supply controller (Column 3, lines 57-58, operating system, Grentz) provided with a product detector (Column 3, lines 50-58, photo eye sensor, Grentz) and configured to control the elevator conveyor during positioning of the distributing device relative to a holder which has been filled or is yet to be filled such that the elevator conveyor fulfills a buffer function (Column 4, lines 16-22, activation of the proximity sensor raises the discharge head, Grentz).

Regarding Claim 20, Grentz and Cribiu disclose: further comprising a first filling position and a second filling position (figures 6A and 6B show two filling position, Column 5, lines 9-13, Grentz).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grentz (US Patent 8333051) and further in view of Cribiu (US Pub 20150101910) as applied to claim 1 above, and further in view of Campbell (US Patent 8944239).

Regarding Claim 10, Grentz and Cribiu disclose: a filling device, but fail to expressly disclose: further comprising a number of wheels for displacing the filling device.
However, Campbell disclose an equivalent conveyor device having a number of wheels for displacing the conveyor device.
Campbell teaches: a conveyor device further comprising a number of wheels (72-fig 4, wheels) for displacing the filling device (Column 18, lines 60-67).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grentz (US Patent 8333051) and further in view of Cribiu (US Pub 20150101910) as applied to claim 1 above, and further in view of Simmons (US Patent 6421985).

Regarding Claim 11, Grentz and Cribiu disclose: further comprising a sensor configured to determine a filling height of the holder (Column 4, lines 16-22, activation of the proximity sensor raises the discharge head, Grentz), but Grentz and Cribiu fail to expressly disclose that the sensor is an ultrasonic sensor configured to determine a filling height of the holder.
However, Simmons disclose an ultrasonic sensor (384-fig 22B, sensor and Column 18, lines 37-40, ultrasonic sensor) that is configured to detect a distance between two components (Column 18, lines 37-40, determine the relative distance between the plunger 368 and mounting plate 385).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the sensor that actuates the vertical movement of the discharge as the bin fills, as taught by Grentz as modified by Cribiu, to have incorporated the ultrasonic sensor for determining a relative .

Response to Arguments
Applicant’s arguments, see page 10, Objections to the Drawings, filed 09/28/2020, with respect to drawing objection to claim 1 have been fully considered and are persuasive.  The drawing objection of claim 1 and 16 has been withdrawn. 

Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive.
Applicant’s argument, page 11, 4th paragraph, that:
“Grentz and Cribiu fail to teach or suggest each and every element of amended independent claims 1 and 16. Specifically, Grentz and Cribiu fail to teach or suggest a filling device for filling a holder with vulnerable products that includes a main frame provided with an elevator conveyor, a distributing device, a height adjuster, and a supply side guide that includes a guide curve track, where the elevator conveyor extends from opposite sides of the supply side guide”.
The examiner disagrees because, as claimed, the combination of Grentz and Cribiu teaches all of the limitations of the applicant’s argument, as detailed above, and Cribiu teaches applicant’s amendment of two conveyor extension on opposite sides to supply side guide (refer to Fig. A2 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        06/25/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731